Filed 04/13/21                                        Case 20-10800                                        Doc 409


        1
            6
        2 WANGER JONES HELSLEY PC
            265 E. River Park Circle, Suite 310
        3   Fresno, CA 93720
            Telephone: (559) 233-4800
        4   Facsimile: (559) 233-9330

        5 Kurt F. Vote #160496
            kvote@wjhattorneys.com
        6 Steven K. Vote #309152
            svote@wjhattorneys.com
        7
            Attorneys for:        Creditor Sandton Credit Solutions Master Fund IV, LP
        8

        9                                  UNITED STATES BANKRUPTCY COURT

       10                                    EASTERN DISTRICT OF CALIFORNIA
                                                     FRESNO DIVISION
       11

       12 In re                                                     Case No. 20-10800-B-11
       13
            4-S RANCH PARTNERS, LLC,                                Chapter 11
       14
                             Debtor.                                DCN: MF-14
       15
            EIN#             XX-XXXXXXX                             INDEX OF EXHIBITS IN SUPPORT OF
       16                                                           OBJECTION TO APPROVAL OF THIRD
       17 Address:           264 “I” Street                         AMENDED DISCLOSURE STATEMENT
                             Los Banos, CA 93635-9363               FOR THIRD AMENDED PLAN OF
       18                                                           REORGANIZATION OF 4-S RANCH
                                                                    PARTNERS, LLC DATED MARCH 10,
       19                                                           2021
       20                                                           Date: April 27, 2021
       21                                                           Time: 9:30 a.m.
                                                                    Place: 2500 Tulare Street, 5th Floor
       22                                                                  Courtroom 13
                                                                           Fresno, CA 93721
       23                                                           Judge: Hon. René Lastreto II
       24

       25

       26

       27

       28
            {8643/002/01224871.DOCX}                            1
                 INDEX OF EXHIBITS IN SUPPORT OF OBJECTION TO APPROVAL OF THIRD AMENDED DISCLOSURE
                            STATEMENT FOR THIRD AMENDED PLAN OF REORGANIZATION OF 4-S
                                       RANCH PARTNERS, LLC DATED MARCH 10, 2021
Filed 04/13/21                                       Case 20-10800                                                Doc 409


             Exhibit    Date           Description                          Pages              # Pages
        1     No.
        2      A     03/16/21          E-Mail Correspondence between        4                  3-6
                                       Sandton’s Counsel and the DIP’s
        3                              Counsel

        4
            DATED: APRIL 13, 2021                                    WANGER JONES HELSLEY PC
        5

        6
                                                          By:                  /s/ Kurt F. Vote
        7                                                                        Kurt F. Vote
                                                                                Steven K. Vote
        8                                                                     Attorneys for Creditor
        9                                                           Sandton Credit Solutions Master Fund IV, LP

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
            {8643/002/01224871.DOCX}                            2
                 INDEX OF EXHIBITS IN SUPPORT OF OBJECTION TO APPROVAL OF THIRD AMENDED DISCLOSURE
                            STATEMENT FOR THIRD AMENDED PLAN OF REORGANIZATION OF 4-S
                                       RANCH PARTNERS, LLC DATED MARCH 10, 2021
Filed 04/13/21   Case 20-10800                            Doc 409




                                 Exhibit A, Page 1 of 4
Filed 04/13/21   Case 20-10800                            Doc 409




                                 Exhibit A, Page 2 of 4
Filed 04/13/21   Case 20-10800                            Doc 409




                                 Exhibit A, Page 3 of 4
Filed 04/13/21   Case 20-10800                            Doc 409




                                 Exhibit A, Page 4 of 4
